Citation Nr: 0908720	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for dental trauma, 
including loss of teeth.

2. Entitlement to service connection for a dental disorder 
for purposes of obtaining VA dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1964 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for dental treatment 
purposes.  In November 2006 the Veteran testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  In July 2007, the Board remanded this 
matter for further evidentiary development.

Although further delay of this matter is regrettable, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for residuals of dental trauma and for a dental 
condition for purposes of receiving VA dental treatment.  
Specifically, he asserts that his front teeth were knocked 
out in an incident in service in Vietnam when a mine 
explosion caused a vehicle-mounted .50 caliber machine gun, 
on the vehicle in which he was traveling, to swing around and 
knock him unconscious.  He claims that as a result of the 
injury he lost several upper teeth, sustained other physical 
injuries, was medevac'ed for treatment, and was awarded the 
Purple Heart medal.  

Although the Veteran initially reported that the incident 
occurred in 1965, during his first tour of duty in Vietnam, 
it is now clear from the service personnel records received 
(and the Veteran's subsequent assertions) that the incident 
occurred in September 1970 (during his second tour of duty in 
Vietnam).  He has claimed that after the incident in 
September 1970, he underwent a lot of dental work, and that a 
permanent dental bridge was installed in service as a result 
of the injuries he sustained in this incident in service.  
Moreover, although his service treatment records (STRs) show 
that on a re-enlistment examination in February 1965 the 
examiner noted that the Veteran had his top two front teeth 
replaced by dentures, he claims that this was not the case 
and that he had no dental work prior to service.  Another STR 
dated in November 1966 shows he was referred to a dental 
company for repair of a maxillary partial denture; however, 
the Veteran denies that he had any such partial denture.  He 
maintains that his teeth were first damaged in service at the 
time of the incident in September 1970 for which he received 
a Purple Heart.

In July 2007, the Board remanded this matter, noting that 
there may be outstanding STRs, service dental records, and/or 
service personnel records pertinent to the claims.  Of record 
at that time were service medical records, including the 
Veteran's enlistment and separation examinations.  On remand, 
the AMC made a request of the National Personnel Records 
Center (NPRC) for the Veteran's "complete medical/dental 
record (SMRS)".  Received from the NPRC was an envelope 
containing the Veteran's service personnel records, including 
a response indicating that all of the "available SMRS" had 
been mailed, and that a prior response in 1977 also contained 
"SMRS".  

A review of the Veteran's personnel records shows that on his 
DA Form 20 there is a notation that he sustained fragment 
wounds to the leg, head, and chest on September 13, 1970.  
For the next several months his principal duty was listed as 
"patient".  Orders released from the Headquarters of the 
91st Evacuation Hospital (SMBL) show that in September 1970 
he was awarded the Purple Heart.  In October 1970 he was 
medivac'ed back to the States for additional treatment, and 
was a patient at Fort Gordon, Georgia.  

On remand, the Board had directed that the AMC attempt to 
locate and obtain any outstanding service medical records, 
service dental records, and service personnel records, in 
accordance with the applicable VA procedure.  Efforts were to 
include, but were not limited to, requesting assistance from 
the NPRC and/or any other appropriate agency.  Efforts to 
locate any such records were to continue until it was 
reasonably certain that such records do not exist and that 
further efforts to obtain those records would be futile.  The 
appellant was to be notified of the attempts to locate those 
alleged missing service medical and dental records from the 
Veteran's active duty service, as well as any further actions 
to be taken.

The Board notes that, although on remand a request was made 
to the NPRC, no other actions were taken to obtain any such 
records, including, for instance, attempting to obtain 
hospitalization records for the Veteran dated from September 
1970 to January 1971, during which time he was a patient, 
apparently first at a Medivac facility in Vietnam and then at 
Fort Gordon.  Moreover, the Veteran was not notified of the 
attempts to locate and such records, and whether any further 
actions were to be taken.  The Board acknowledges that, in 
the end, there may be no additional STRs (or SMRs) available 
for the Veteran.  At this point, however, the Board cannot 
conclude that "it is reasonably certain that such records do 
not exist and that further efforts to obtain those records 
would be futile".  Thus, pursuant to Stegall v. West, 11 
Vet. App. 268 (1998) and in light of VA's duty to assist the 
claimant, the Board concludes that an additional attempt to 
obtain STRs and/or hospitalization records for the Veteran 
should be made.  While the Board is loath to delay the case 
any further, we simply do not have sufficient evidence to 
render a fully responsive and equitable resolution of the 
pending issues at this time.  Moreover, if additional facets 
of the prior remand can be fulfilled, and/or if their lack of 
fulfillment was not due to fault on the part of the Veteran, 
the Veteran is entitled to have this undertaken.  Stegall, 
supra.

Finally, the Board notes that, as asserted by his 
representative, since the veteran was awarded a Purple Heart 
Medal, he is entitled to the liberal evidentiary standards 
afforded under 38 U.S.C.A. § 1154(b).  This provision 
provides that in the case of a veteran who engaged in combat 
with the enemy in active service during a period of war, VA 
shall accept, as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  38 U.S.C.A. § 1154(b) does not, however, create a 
presumption of service connection for a combat veteran's 
alleged disability; the Veteran is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  On remand, 38 
U.S.C.A. § 1154(b) should be considered to the extent 
warranted.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request from the National Personnel 
Records Center (NPRC) or other appropriate 
source, any additional STRs  (or SMRs) 
pertaining to the Veteran, including any 
records of hospitalization from September 
1970 through January 1971.  Assist the 
NPRC, or other appropriate source, by 
providing as much detail as possible about 
the Veteran's service number and date of 
injury in service in Vietnam (September 
13, 1970).  Request that if no such 
records are available, the non-existence 
or unavailability of such records be 
certified.  The Veteran should be notified 
of the attempts to locate these alleged 
missing service medical and dental 
records, as well as any further actions to 
be taken.

2.  Thereafter, readjudicate the Veteran's 
claim, including consideration of 38 
U.S.C.A. § 1154(b) to the extent 
warranted.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

